This is an appeal from the judgment of the Court of Tax Review of the state of Oklahoma in the matter of the protest of Chicago, Rock Island  Pacific Railway Company against illegal and excessive tax levy made by the excise board of Canadian county, wherein the protest was in part sustained, and from which judgment Canadian county appeals. The judgment appealed from was rendered on January 30, 1929, notice of appeal was given by the county attorney of Canadian county, filed with the State Auditor on the 9th day of February, 1929. A transcript of the proceedings before the Court of Tax Review was filed in the office of the clerk of this court on March 21, 1929. No petition in error has been filed in this cause in this court, and the cause is now before the court on the motion of the Chicago, Rock Island  Pacific Railway Company to dismiss the appeal for the reason no petition in error has been filed as required by section 7 of the Initiative Act No. 100. No response has been filed on behalf of Canadian county.
The facts in this case are analogous to the facts in the case of In re Magnolia Petroleum Co., No. 20165, opinion filed May 28, 1929, 138 Okla. 205, 280 P. 574, and in which case this court announced the rule that:
"That portion of Initiative Act No. 100 requiring the party appealing to file in said cause with the Clerk of the Supreme Court a petition in error within ten days after the filing of a transcript on appeal, is mandatory, and where the same is not complied with, the appeal will be dismissed by this court upon its attention being called thereto."
Applying the above rule to the facts in this case this court is without jurisdiction over the subject-matter of the action, and the appeal is dismissed. *Page 42